      Case 1:18-cv-00137-AW-EMT Document 40 Filed 04/22/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

JACOBY THOMAS,
      Petitioner,
v.                                                Case No. 1:18-cv-137-AW-EMT
MARK S. INCH,
     Respondent.
_______________________________/
             ORDER ON REPORT AND RECOMMENDATION

      The Court has considered the magistrate judge’s March 18, 2020 Report and

Recommendation. ECF No. 39. No objections have been filed. I agree with the

Report and Recommendation’s conclusion that Petitioner filed his federal habeas

petition within the one-year statutory limitations period. Therefore, it is now

ORDERED:

      1. The Report and Recommendation’s conclusion is accepted.

      2. Respondent’s motion to dismiss, ECF No. 36, is DENIED.

      3. This case is recommitted to the magistrate judge for further proceedings on

Petitioner’s amended habeas petition.

      SO ORDERED on April 21, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
